Citation Nr: 1038456	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to 
includes as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for diabetes mellitus, type II, and hypertension, to include as 
secondary to exposure to herbicide agents.  In May 2010, the 
Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The Veteran's diabetes mellitus, type II, first manifested 
many years after service and is not related to his service or any 
aspect thereof, including claimed exposure to herbicide agents.

3.  At his May 2010 travel board hearing, the Veteran withdrew 
his appeal concerning entitlement to service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type II, was not incurred in 
or aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to service connection hypertension have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a veteran, service connection for 
disorders will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  The 
presumption of service connection may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Receipt of the Vietnam Service Medal or service on a vessel off 
the shore of Vietnam cannot establish presumptive exposure to 
herbicides related to Vietnam era service because it does not 
constitute service in the Republic of Vietnam unless the service 
in the waters offshore or other locations involved duty in or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6) 
(2009); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The evidence of record does not show that the Veteran's service 
aboard the USS Saratoga included actual service in or visitation 
in the Republic of Vietnam, nor does the Veteran contend that he 
served in-country in Vietnam.  Instead, the Veteran contends that 
his ship transported herbicides, and the he was in close 
proximity to oil drums containing herbicides in an open air 
environment.  He also contends that he was exposed to herbicides 
through the drinking water.  He contends that when desalinating 
the ocean water for drinking and other use, part of his duties 
was to heat the water to 200 degrees.  He contends that he has 
since learned that Agent Orange and other herbicides are dioxins 
that cannot be destroyed until they are burned at 1,000 degrees.  
He therefore contends that he may have been exposed to herbicides 
by way of being splashed by the herbicide polluted ocean water 
through the desalination process, and by drinking and bathing 
with the desalinated water. 

Service in Vietnam means service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6) (2009).  The evidence of record does not show that 
the Veteran's service included service in the inland waterways of 
Vietnam or involved duty in or visitation in the Republic of 
Vietnam.  Therefore, despite the Veteran's contentions, the Board 
finds that service connection for diabetes mellitus, type II, due 
to a presumption of being related to exposure to herbicides, is 
not warranted because the evidence does not show service in the 
Republic of Vietnam and thus the Veteran is not entitled to the 
presumption of exposure to herbicides.  38 C.F.R. § 3.309(e) 
(2009).

Although the Veteran has stated that his ship transported 
herbicides, the National Personnel Records Center (NPRC) has 
verified that there is no evidence to indicate that Navy ships 
transported tactical herbicides from the United States to Vietnam 
or that ships operating off the coast of Vietnam used, stored, 
tested, or transported tactical herbicides.  Accordingly, because 
the evidence does not support the Veteran's contention his ship 
carried herbicides, the theory that he was exposed to herbicides 
aboard the ship cannot prevail.  Additionally, although the 
Veteran contends that he was exposed to herbicides through 
working with and using desalinated water, he has not submitted 
any evidence to support that theory.  The theory that the blue 
waters surrounding Vietnam had residue of herbicides or that the 
residue was ingested aboard Navy ships, is not one that has been 
accepted by the VA as an indication of exposure to herbicide 
agents, or has otherwise been supported by historical evidence, 
and therefore also cannot serve as a basis for service 
connection.

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of actual direct 
causation).

The Veteran's service medical records are negative for any 
diagnosis or treatment of diabetes mellitus, type II.  At a June 
1974 examination prior to discharge from service, the Veteran was 
not diagnosed with diabetes mellitus, type II, and his endocrine 
system was found to have no abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for diabetes mellitus, 
type II.  38 C.F.R. § 3.303(b) (2009).

Post-service VA and private treatment records evidence the 
Veteran was first diagnosed with diabetes mellitus, type II, in 
September 2003.  VA and private medical records dated since that 
time show ongoing treatment for diabetes mellitus, type II.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence does not establish a medical nexus 
between military service and the Veteran's diabetes mellitus, 
type II.  Thus, service connection for diabetes mellitus, type 
II, is not warranted.

The first post-service evidence of the Veteran's diabetes 
mellitus is in September 2004, approximately 30 years after his 
separation from service.  In view of the lengthy period without 
treatment, the Board finds that the evidence does not support a 
finding of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, because the evidence does not show that 
the Veteran was exposed to herbicide agents in service, and his 
diabetes mellitus, type II, was not present within one year after 
discharge from service, presumptive service connection for 
diabetes mellitus, type II, is not warranted.

The Veteran contends that his current diabetes mellitus is 
related to his active service.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's 
diabetes mellitus, type II, began many years after service and 
was not caused by any incident of service.  The Board concludes 
that the diabetes mellitus was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).

In April 2009, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
entitlement to service connection for hypertension, as identified 
in the April 2009 statement of the case.

At his May 2010 hearing before the Board, the Veteran withdrew 
his appeal as to the issue of entitlement to service connection 
for hypertension.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a substantive 
appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for hypertension, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning that issue.  The Board therefore has no 
jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for 
hypertension is dismissed.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim. This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2009).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in August 2005, September 2005, 
and February 2009; and a rating decision in January 2006.  Those 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the April 2009 statement 
of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination in relation to this claim 
because there is no competent evidence that this disability is 
the result of any event, injury, or disease in service.  38 
C.F.R. § 3.159(c)(4) (2009).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Service connection for diabetes mellitus, type II, is denied.

The issue of entitlement to service connection for hypertension 
is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


